Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a process of making a thin metal strip.

Group II, claim(s) 14-15, drawn to a thin metal strip.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of group between Groups I and II are “A thin metal strip comprising: a thickness less than 5 mm; by weight, between 0.20% and 0.35% carbon, less than 1.0% chromium, less than 1.0% nickel, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than 0.08% niobium, less than 0.08% 
The above special technical feature is taught by Watson (US20160177411A1) in view of Tamehiro (CN1085258C).
Watson discloses a thin metal strip less than 2 mm in thickness (paragraph [0027]) comprises 0.2-0.35 wt.% carbon, less than or equal to 1 wt.% chromium, 0.7-2 wt.% manganese, 0.1-0.5 wt.% silicon, 0.1-1 wt.% copper, less than or equal to 0.05 wt.% niobium, less than or equal to 0.5 wt.% molybdenum, and silicon killed containing less than or equal to 0.01 wt.% aluminum, and balance iron (Abstract).
Although Watson does not disclose “martensite characterized as having at least 75% of prior austenite grains having a grain size equal to or less than 15 microns”.
Tamehiro discloses similar thin strip steel sheet compositions with microstructure is a mixture of lath martensite and the microscopic tissue comprises fine-grained lower bainite and fine, wherein at least about 90% of the volume of the mixture by at least about 2/3 from the average particle size less than about 10 microns of non-recrystallization lower bainite of the austenitic transformation of the grain for the benefit of finer grain microstructure which leads to improved strength.   The steel is reheated to no more than 1250 C to avoid coarsening of the austenite grain and rapid re-cooling to obtain a finer prior austenite grain having average particle size less than about 10 microns.

Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claim 14 is anticipated by or obvious over cited prior art Watson in view of Tamehiro.
Hence, groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
A telephone call was made to Joel S. Sonnenberg on 04/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNY R WU/Primary Examiner, Art Unit 1733